Case 1:16-cv-02379-DLC Document 343-3 Filed 10/24/18 Page 1 of 7

EXhibit C

 

';1513 page 21\@@§{ No. 651324/2017

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 05/11/2017

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY oF NEW YoRK
sCARoLA MALoNE & ZUBATov LLP, NO. 651324/2017
Plaintiff, (Mor. seq. #001)
v. AFFIDAVIT oF
ANDREW ELLNER

ANDREW ELLNER, LIGHTBOX CAPITAL
MANAGEMENT, LLC and LIGHTBOX VENTURES,
LLC,

Defendants.

 

 

STATE OF NEW YORK )
COUNTY OF NEW YORK § SS.

Andrew Ellner, under the penalty of perjury, deposes and states as follows:

l. I am a natural person, over the age of 18, and have personal knowledge of
the facts set forth below.

2. l am a defendant in this litigation I am also the Managing Member of
Lightbox Capital Management, LLC and Lightbox Ventures, LLC.

3. Attached hereto as Exhibit A is a true and correct copy of the Verified
Complaint served upon the Defendants in this matter.

4. l Was hired by Evolution Capital Managernent, LLC, to open its New York
City office. The office is located at 1700 Broadway, 41st floor, in offices rented from Plaintiff
Scarola Malone & Zubatov, LLP. Attached hereto as Exhibit B is a true and correct copy of an
invoice for this office rental. I frequently saw and spoke With Plaintiff and its personnel because

We shared office space. These invoices are usually delivered by hand to my office at 1700

Broadway.

lof6

 

, 13 page guam No. 651324/2017

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 05/11/2017

5. Attached hereto as Exhibit C is a true and correct copy of the Amended
Complaint in the “3rd Home Litigation,” captioned Lightbox Ventures v. 3rd Home Ltd, No. 16
Civ. 23 789 (DLC), now pending in F ederal Court in Manhattan

6. Attached hereto as Exhibit D is a true and correct copy of the Answer,
Counterclaims and Third-Party Claims in the 3ml Home Litigation.

7. During the ten months through Decernber, 2016, Plaintiff charged
Lightbox Ventures more than $600,000 in legal fees for what began as a straightforward breach
of a written contract claim. True and correct copies of redacted invoices issued by Plaintiff are
attached hereto as Exhibit E.

8. Attached hereto as Exhibit F is a true and correct copy of the current
Scheduling Order in the 3m Home Litigation.

9. Attached hereto as Exhibit G is a true and correct copy of the Retainer
Agreernent dated March ll, 2016, between Plaintiff and Lightbox Ventures that l delivered to
Plaintiff on or about that date.

10. Attached hereto as Exhibit H is a true and correct copy of a letter dated
March 17 , 2016, from Plaintiff to Philip Jones, Esq., counsel to 31`d Home in the 3rd Home
Litigation, which begins “I have been asked by Lightbox Ventures LLC (“Lightbox”) to
represent it in connection with its dealings with 3rd Home Ltd.”

ll. Attached hereto as Exhibit lis a true and correct copy of a letter dated
August 9, 2016, from Plaintiff to the Honorable Denise L Cote, United States District Judge,
who presides over the 3rd Home Litigation, which begins “We represent the plaintiff Lightbox

Ventures LLC in this case.”

20f6

 

18 Page mr§)faz No. 651324/2017

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 05/11/2017

12. Attached hereto as Exhibit J is a true and correct copy of a portion of the
transcript of a hearing that occurred on October Zl, 2016, before the Honorable Denise L. Cote,
in connection with Lightbox Venture’s motion for a preliminary injunction in the 3rd Home
Litigation.

13. Most of my dealings with Plaintiff took place, at least initially, in face to
face meetings, as l was a tenant in Plaintiff’s office and could easily walk across the floor to
speak With Mr. Scarola or Mr. Zubatov. l understood from Plaintiff that the 3rd Home litigation
would cost approximately $20,000 to $30,000 per month, which cost would eventually be paid
by 3rcl Home pursuant to the joint venture agreement at issue in the litigation

l4. After Lightbox Ventures’ monthly legal bills climbed to $100,000 in June
2016, l confronted Mr. Scarola about the size of the bills and the fact that they diverged
substantially from his original estimates. Many conversations took place in our shared office
space at 1700 Broadway. Plaintiff thereafter agreed to defer 40% of its bills contingent upon
payment after recovery in the 3rd Home Litigation. But in November 2016, it refused to honor
that arrangement and instead presented an amendment to the Retainer Agreement containing
different terms. l viewed this as a “bait and switch.” Several months of fruitless discussion
ultimately failed to yield an agreement to resolve Lightbox Ventures’ dispute about its legal bills.
The crux of the problem was that, if Lightbox Ventures settled without receiving a large amount
of cash, or refused to settle on bad terms, then Plaintiff’s proposals would have increased the
amount owed to Plaintiff to as much as 150% of the amounts previously billed.

15. A true and correct redacted copy of the proposed amendment is attached

hereto as Exhibit K.

3of6

   

 

_ gio':~q13page§i@§z No. 651324/2017
NYSCEF DOC. No. 10 RECEIVED NYSCEF: 05/11/2017
16. The redacted portions of this document reflect various contingencies about

how Plaintiff would be compensated depending on the outcome of the 3rd Home Litigation. I
believe that this document was an attempt to impose liability upon me personally.

l7. Plaintiff was nasty and disrespectful to opposing counsel and his client,
accusing counsel of “bizarre hubris” and other provocative things, and at one point threatening
the client, Mr. Shealy, with statements like “we’re going to get your house” when 3rd Home loses
the litigation

18. During a court-ordered mediation in July 2016, Plaintiff was so abrasive
that counsel and client almost walked out. Even though the mediation seemed to result in a
compromise, Plaintiff’s conduct so aggravated the owner of 3rel Home, Mr. Shealy, that the next
day, 3rd Home further breached the joint venture agreement by taking down the joint venture’s
website, and then filed claims against me. Plaintiff` s conduct and decisions led to those claims
against me.

19. Lightbox Ventures felt it necessary to hire a second expert witness in the
3)1'd Home Litigation due to decisions made by Plaintiff, which l do not think should have been
necessary.

20. Mr. Scarola often refused to speak with opposing counsel on the theory
that doing so showed “weakness.” Attached hereto as Exhibit L is a true and correct redacted
copy of an e-mail dated November l7, 2016, in which Mr. Scarola so states. I believe that this
attitude made settlement of the 3rd Home Litigation more difficult

21. On another occasion, Mr. Scarola refused to speak with a lawyer that l had
engaged to hopefully restore settlement negotiations, named Mr. Olivo, unless the conversation

was recorded. In the same breath, he urged Mr. Olivo to take over as counsel in the 3rd Home

4of6

   

g l o'»‘"¢‘¢ 18 Page @i@Ex No. 651324/2017

 

NYSCEE` DOC. NO. 10 RECEIVED NYSCEF: 05/11/2017

Litigation. Attached hereto as Exhibit M is a true and correct redacted copy of e-rnails dated
January 5, 2017, and January 9, 2017, concerning Same.

22. Plaintiff never assigned work to associates or other attorneys who charged
less than Mr. Scarola ($765/hour) and Mr. Zubatov ($495/hour). In order to avoid spending
attorney time on tasks for which it feared it might not be paid, Plaintiff encouraged me and my
wife to perform tasks, such as drafting an affidavit, that are typically performed by lawyers.

23. In particular, I drafted my affidavit for use in an October 2016 preliminary
injunction hearing and provided it to Plaintiff, which reformatted the document but evidently did
not focus on its contents, because Judge Cote struck 47 of the 55 pages of the affidavit Attached
hereto as Exhibit N is a true and correct copy of my October 6, 2016, affidavit submitted in
Federal court, marked up to show the text that had been stricken.

24. Attached hereto as Exhibit O is a true and correct redacted copy of an e-
mail exchange that took place on February 16, 2017, in which Plaintiff stated “it is not possible
for us to continue the representation.”

25. Attached hereto as Exhibit P is a true and correct redacted copy of an e-
mail dated February 16, 2017, in which Mr. Scarola states “we cannot under any circumstances
continue to represent you” and, he continues, “I am not comfortable being in the same room with
you . . .” referring to me personally

26. In December 2016, while Mr. Scarola was on Vacation, I spoke with Mr.
Zubatov in his office located at 1700 Broadway, 41st floor, where my office is also located,
because Mr. Scarola was on vacation. Mr. Scarola then wrote to me stating that l should “not to

go directly to my colleagues and employees,” including his partner, Mr. Zubatov, who worked

50f6

FILED: NEIUHS€ORKB-COUNTlE-DLERKJM . nw .‘

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 05/11/2017

 

i»‘ 18 Paél§D§XO*>iQ. 651324/2017

extensively on thc 3'd Home litigation in l"ederal Court Attached hereto as Exhibit 0 is a true
and correct restricted copy ot`an e-mail dated December 12. 2016, to that eH`ect.

27. Attached hereto as Exhibit R is a true and correct copy ol`an e-mail dated
December 19. 2016_. concerning the ell`orts of Plaintiff in thc 3'“ Home litigation and its request
that l.ightbox Ventures obtain new cotmsel.

28. Attached hereto as Exhibit S is a tme and correct copy ol`a letter dated
February 27, 2017,tcm1inating Plaintill’s representation ot` l .ightbox Ventures.

29. Attached hereto as Fxhibit `l" is a tmc and correct redacted copy of an c-
nmit exchange from November 10, 2016, concerning deferral of payment ofPlaintifi`s invoices,
and another c-mail dated November 14, 2016. expressing “williogness to work with you on
billing and costs in many ways al many times.” and mentioning “det`errals to date"' which are
“substtmtial.”

Wl llilll'§l~`()Rli._ | respectfully request that the court dismiss the claims against
myself and the two l.ightbox LLC Dct`endants, and/or issue a stay ol` these proceedings its
requested in the accompanying motion papers

l)nted: New Vork. New York
May l 1. 2017

 

Sworn to before mc, this
l lth day of May 2017

mata Q_ QM'

Notary Ptrblic

 
 
 

  
       
   

MtCHAEL t. AHDRt‘lC
sanity Puvltc - State 01 New rent
NO_ 01&%“6326&25
Q»uallt'.sd m New '.‘ark Caenty
§ My Corrtrru'ss‘ecn unites Jun 22. 20t‘.l

60f6

